DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-16, drawn to a dressing for treating a tissue site.
Group II, claims 17-18, 20-25, and 28-29, drawn to a system for treating a tissue site.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I - II lack unity of invention because even though the inventions of these groups require the technical features of a dressing comprising a first layer being made from a liquid-impermeable material, a second layer being made from a liquid-impermeable material, and a third layer disposed within the chamber, these technical features are not special technical features as they do not make a contribution over the prior art of Simmons (US 20110224630).
Simmons discloses a dressing (a system 100: ¶0019) comprising a first layer being made from a liquid-impermeable material (a first liquid-impermeable layer 118: ¶0021 and Fig. 1); a second layer being made from a liquid-impermeable material (a second liquid-impermeable layer 120: ¶0021 and Fig. 1) and a third layer disposed within the chamber (a chamber formed between 118 and 120 and a third layer disposed within the chamber: ¶0021 and Fig. 1).
During a telephone conversation with Mr. Christopher Miller on 4/7/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16. Affirmation of this election must be made by applicant in replying to this Office action. Claims 17-18, 20-25, and 28-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Status of Claims
Claims 1-16 are pending and currently under consideration for patentability.
Claims 17-18, 20-25 and 28-29 are withdrawn from consideration.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings filed on 01/21/2020 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “126” and “127”.
Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, “the first layer and the second layer each comprise a polyurethane film” should read --the first layer and the second layer each comprises a polyurethane film--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a plurality of fluid removal pathways, substantially all of which flow through the manifold”. The term “substantially” is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim/specification how many of all fluid removal pathways extend through the manifold. In addition, “pathways” do not flow, only the fluid inside the pathways. For the purposes of examination, the claim limitation has been interpreted below as if it read --a plurality of removal pathways fluidly coupled with the manifold--. 
Claim 8 recites the limitations “the third layer does not comprise, and the chamber does not contain, any manifolding elements extending outward from an outer edge of the perimeter region” which are indefinite because these limitations contradict the limitations “a third layer disposed within the chamber, the third layer comprising a manifold having a central region and a perimeter region” in claim 1. The limitations have been examined below as if they read --the manifold of the third layer or the manifold within the chamber does not extend outward from an outer edge of the perimeter region-- in view of ¶0049 of the instant application. 
Claim 9 recites the limitation “the chamber comprises an effective amount of one or more of an antiseptic and an antimicrobial agent”. The term “an effective amount” renders the claim indefinite. The term “an effective amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim/ specification which amount range of antiseptic/antimicrobial agent is considered as an effective amount/level. Claim has been examined below as if any amount of the antiseptic and antimicrobial agents is effective to some extent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6, 8, 14 and 16 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Simmons (US 20110224630).
claim 1, Simmons discloses a dressing (a system 100: ¶0019 and Fig. 1) for treating a tissue site (a tissue site 106: ¶0019 and Fig. 1), the dressing (the system 100) comprising:
a first layer being made from a liquid-impermeable material (a first liquid impermeable layer 118: ¶0021 and Fig. 1) and being at least partially fenestrated (the first liquid impermeable layer 118 is formed with fenestration 122: ¶0021 and Fig. 1);
a second layer being made from a liquid-impermeable material (a second liquid impermeable layer 120: ¶0021 and Fig. 1) and being at least partially fenestrated (the second liquid impermeable layer 120 is formed with fenestration 124: ¶0021 and Fig. 1), the second layer coupled to the first layer (the second liquid impermeable layer 120 couple to the first liquid impermeable layer 118 by bonds 160: ¶0037 and Fig. 2) to define a chamber between the first layer and the second layer (a space/cavity between two layers 118 and 120: Fig. 1); and
a third layer disposed within the chamber (¶0021, annotated Fig. 1 below and Fig. 3), the third layer comprising a manifold (the third layer comprising a foam spacer 125 which is disposed between two layers 118 and 120 and is capable of functioning as a manifold dues to its inherent porosity: ¶0021, 0027, and Fig. 1; additionally, the claimed manifold is disclosed as being a foam: ¶0029 of applicant’s specification) having a central region (a center portion 166: ¶0037 and Fig. 2) and a perimeter region (a perimeter region is from the central portion 166 to a peripheral edge 167 of the foam spacer 125: ¶0041 and Fig. 2), the perimeter region containing perforations (the perimeter region contains a plurality of arced members/concentric circles 170/172: ¶0045 and Fig. 2) arranged in a pattern (the plurality of arced members/concentric 

    PNG
    media_image1.png
    684
    1075
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    673
    1060
    media_image2.png
    Greyscale


Regarding claim 2, Simmons further discloses wherein the chamber further comprises a plurality of removal pathways (micro-channels 168: ¶0034) are fluidly coupled with the manifold (the micro-channels 168 formed in the space between the two layers 118 and 120 which extend through or are fluidly coupled with the perforations in the foam spacer 125 for fluid removal: ¶0034, 0038-0039, and Figs. 2-3). 
Regarding claim 3, Simmons further discloses wherein the manifold is monolithic (125 is illustrated as a single piece foam: Figs. 1, 3, and 7; thus, a person having ordinary skill in the art would understand/recognize that the disclosed foam spacer 125 is monolithic) and wherein the plurality of welds or bonds extend through at least some of the perforations in the perimeter region (the bonds 160/162 extend through at least some of the perforations in the perimeter region: annotated Fig. 2 above).
Regarding claims 6, Simmons further discloses wherein the first layer and the second layer are coupled together by a plurality of bonds to the perimeter region of the third layer comprising the manifold (the perimeter area 164 of the third layer is bonded to the first layer 118 and the second layer 120 by bonds 160/162 at/near the perimeter area 164 of the third layer: ¶0037 and Fig. 2). 
Regarding claim 8, Simmons further discloses wherein the manifold of the third layer or the manifold within the chamber does not extend outward from an outer edge of 
Regarding claim 14, Simmons further discloses a filler member (a manifold 126: ¶0027) disposed above the central region of the manifold (the manifold 126 is disposed above the central region of 126: Fig. 1); and a cover (128 + 144: ¶0027-0029) disposed above the filler member (128 + 144 disposed above 126: Fig. 1) and configured to form a seal with a tissue site (128 + 144 provides a fluid seal with a tissue site: ¶0028-0029).
Regarding claim 16, Simmons discloses a dressing (a system 100: ¶0019 and Fig. 1) for treating a tissue site (a tissue site 106: ¶0019 and Fig. 1), the dressing (the system 100) comprising:
a first layer being made from a liquid-impermeable material (a first liquid impermeable layer 118: ¶0021 and Fig. 1) and being at least partially fenestrated (the first liquid impermeable layer 118 is formed with fenestration 122: ¶0021 and Fig. 1);
a second layer being made from a liquid-impermeable material (a second liquid impermeable layer 120: ¶0021 and Fig. 1) and being at least partially fenestrated (the second liquid impermeable layer 120 is formed with fenestration 124: ¶0021 and Fig. 1), the second layer coupled to the first layer (the second liquid impermeable layer 120 couple to the first liquid impermeable layer 118 by bonds 160: ¶0037 and Fig. 2) to 
a third layer disposed within the chamber (¶0021, annotated Fig. 1 above and Fig. 3), the third layer comprising a manifold (the third layer comprising a foam spacer 125 which is disposed between two layers 118 and 120 and is capable of functioning as a manifold dues to its inherent porosity: ¶0021, 0027, and Fig. 1; additionally, the claimed manifold is disclosed as being a foam: ¶0029 of applicant’s specification) having a central region (a center portion 166: ¶0037 and Fig. 2) and a perimeter region (a perimeter region is from the central portion 166 to a peripheral edge 167 of the foam spacer 125: ¶0041 and Fig. 2), the perimeter region containing perforations (the perimeter region contains a plurality of arced members/concentric circles 170/172: ¶0045 and Fig. 2) arranged in a pattern (the plurality of arced members/concentric circles 170/172 arranged in a pattern: annotated Fig. 2 above) that defines a plurality of sub-regions of the perimeter region (annotated Fig.2 above);
wherein the manifold does not comprise, and the chamber does not contain, any manifolding elements extending outward from an outer edge of the perimeter region (the foam spacer 125 or the chamber are not disclosed/illustrated as containing manifolding elements extending outward from outer edge 167 of the perimeter region of the third layer and the target fluid removal zone is disclosed as being from the peripheral edge 167 of the foam spacer 125 and inward: ¶0041 and Figs. 1-3; therefore, neither the manifold nor the chamber contains any manifolding elements extending outward from an outer edge of the perimeter region), and wherein the first layer and the second layer are coupled together by a plurality of welds or bonds through the perimeter region of the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 7 are rejected under 35 U.S.C 103 as being unpatentable over Simmons (20110224630) and in view of Mercer (US 20170209641). 
Regarding claim 4, Simmons discloses all the limitations as discussed above for claim 1. 
Simmons is silent in regard to wherein each of the plurality of sub-regions from the perimeter region is configured to be manually removable by a user.
In the same field of endeavor, dressings and systems for treating tissue with reduced pressure, Mercer discloses a dressing 114 that comprises a manifold 238 encapsulated with two encapsulating layers 246 and 248 (¶0061 and Figs. 4A-B). Mercer further discloses a plurality of sub-regions from the perimeter region (a visual indicia 276: ¶0067 and Fig. 3) is configured to be manually removable by a user (the visual indicia 276 comprises cut lines: ¶0067 and Fig 3) for the benefits of providing convenience in cutting, tearing, or otherwise sizing the dressing 114 (¶0067).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Simmons by creating/designing the plurality of sub-regions from the perimeter region with cut lines, similar to that disclosed by Mercer, so that the plurality of sub-regions from the perimeter region configured to be manually removable by a user in order to provide convenience in cutting, tearing, or sizing the dressing, as suggested in ¶0067 of Mercer 
Regarding claim 5, Simmons discloses all the limitations as discussed above for claim 1.
Simmons further discloses wherein the first layer and the second layer are … coupled together near their outer edges (the first layer 118 and the second layer 120 are coupled together near their outer edges by bonds 160). In addition, Simmons discloses/suggests that the bonds 160 are formed using any known technique, including without limitation, including adhesives (¶0037 and Figs 1-2)
 Simmons is silent in regard to the type of coupling or the type of adhesive used to couple the first layer and the second layer.
However, a person having ordinary skill in the art would have known/recognized that there are only two types of coupling/adhesives available, releasable and non-releasable. 
Additionally, Mercer discloses/suggests a pressure sensitive adhesive to apply on a side of the dressing sealing member 106 (¶0041). From these teachings and knowledge in the art, a person having ordinary skill in the art would have recognized/deduced that a pressure sensitive adhesive is a known coupling/adhesive material suitable for releasably coupling two layers of a dressing near their outer edges.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Simmons by releasably coupling the two layers 118 and 120 near their outer edges with a pressure sensitive adhesive, similar to that disclosed by Mercer, motivated by the desires to 
Regarding claim 7, Simmons discloses all the limitations as discussed above for claim 6.
Simmons is silent in regard to the type of adhesive used to couple/bond the first layer and the second layer.
Mercer discloses/suggests a pressure sensitive adhesive to apply on a side of the dressing sealing member 106 (¶0041). From these teachings and knowledge in the art, a person having ordinary skill in the art would have recognized/deduced that a pressure sensitive adhesive is a known coupling/adhesive material suitable for releasably coupling two layers of a dressing near their outer edges.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Simmons by releasably coupling the two layers 118 and 120 near their outer edges with a pressure sensitive adhesive, similar to that disclosed by Mercer, motivated by the desires to adhere the two layers in a releasable/removable manner, as it has been held that the use of known technique/material to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Additionally, the claimed low-tack adhesive is considered as similar to the taught pressure sensitive adhesive (¶0049 of instant application). Thus, the adhesive of Simmons in view of Mercer discloses/teaches the claimed limitation.
Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Simmons (20110224630) and in view of Ingram (US 20170182230). 
Regarding claim 9, Simmons discloses all the limitations as discussed above for claim 1. 
Simmons also suggests a manifold 126 that is disposed above the central region of the chamber may be used to distribute fluid such as antibacterial and various solutions to the tissue site 106 (¶0027). In addition, Simmons suggests that the foam spacer 125 of the chamber is made of porous foam (¶0027). 
Simmons is silent in regard to wherein the chamber comprises an effective amount of one or more of an antiseptic and an antimicrobial agent.
In the same field of endeavor, a system for treating wounds with negative pressure, Ingram discloses a therapy system 100 comprising a dressing 102 and a manifold 140 with a porous foam material (¶0038, 0047 and Fig. 1). Ingram further discloses/suggests a method of instilling an antimicrobial solution into the porous foam material (¶0122-0125) for the benefit of promoting tissue granulation at a tissue site (¶0122). From these teachings, a person having ordinary skill in the art would recognized/deduced that instilling an antimicrobial solution into the chamber comprised of porous foam yields the predictable result of promoting tissue granulation at a tissue site. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Simmons by instilling an antimicrobial agent into the chamber comprised of porous foam, as suggested by Ingram, so that the chamber comprises an amount of an antimicrobial agent in order to .
Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Simmons (20110224630) in view of Riesinger (US 20140316353).
Regarding claim 10, Simmons discloses all the limitations as discussed above for claim 1. 
Simmons is silent in regard to wherein the third layer further comprises an absorbent material adapted to reduce, inhibit, or eliminate granulation in vivo and adapted to absorb fluid.
In an analogous art for being directed to solve the same problem, wound dressing materials for improving absorption efficiency, Riesinger discloses an absorbent article that is used for acute and chronic wounds (¶0038). Riesinger further discloses/suggests a technique of using the absorbent article adjacent to other dressing materials which have indirect or direct contact with the wound for the benefits of aiding the absorbent article to draw the exudates to inhibit/reduce unwanted granulation and increasing absorption capacity of the absorbent article to prevent oedema (¶0014-0015 and 0046). From these teachings, a person having ordinary skill in the art would recognized/deducted that adding an absorbent article adjacent to the foam spacer in the third layer yields the predictable result of aiding the absorbent article to draw the exudates to inhibit/reduce unwanted granulation and increasing absorption capacity of the absorbent article to prevent oedema.
.
Claim 11 is rejected under 35 U.S.C 103 as being unpatentable over Simmons (20110224630) in view of Riesinger (US 20140316353) and further in view of Hirsch (US 20120010578). 
Regarding claim 11, Simmons in view Riesinger discloses all the limitations as discussed above for claim 10. 
Simmons in view of Riesinger discloses the absorbent material of the third layer, but is silent in regard to the type of the absorbent material.
In the same field of endeavor, a system for treating tissue with reduced pressure, Hirsch discloses an irrigation system comprises an upper housing A, base element B, and wound proximal membrane C (¶0028, 0053 and Fig. 1). Hirsch further discloses/suggests dressing materials for absorbance including hydrogel which is cross-linked polymers containing about at least 60% water (¶0041). Thus, Hirsch implies that cross-linked hydrogels can be used as absorbent material in the dressing. From these teachings, a person having ordinary skill in the art would recognized/deducted that 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Simmons in view of Riesinger, by selecting cross-linked hydrogels as the absorbent material, similar to that disclosed by Hirsch, motivated by the desires to improve absorption capacity of the absorbent article to prevent oedema and to reduce unwanted granulation of the wound,  as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.
Claims 12-13 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Simmons (20110224630) in view of Simmons (US 20110224631).
Regarding claim 12, Simmons ’630 discloses all the limitations as discussed above for claim 1. 
Simmons ’630 discloses/suggests that the first layer and the second layer are formed from the same materials as a sealing member 128 which is a film formed from any other biocompatible material (¶0028, 0035 and Fig. 1).  
However, Simmons ’630 is silent in regard to the material for the film of the first layer and the second layer.
In the same field of endeavor, a system for treating tissue with reduced pressure, Simmons ’631 discloses a dressing 200 comprising a first liquid impermeable layer 204 and a second liquid impermeable layer 206 (¶0040 and Fig. 2) and the layers 204 and 206 are formed with fenestrations 203 (¶0041 and Fig. 2). Simmons ’631 further 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Simmons ’630 by selecting polyurethane as a material for the film for the first layer and the second layer, similar to that disclosed by Simmons ’631, so that the first layer and the second layer each comprise the polyurethane film, in order to provide a material capable of maintaining reduced pressure at the tissue site, as suggested in ¶0035 of Simmons ’631 and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.
Regarding claim 13, Simmons ’630 discloses all the limitations as discussed above for claim 12. 
Simmons ’630 further discloses/suggests wherein the first layer and the second layer (118 and 120) each have a thickness of between 50 µm and 120 µm which overlaps with the claimed range (¶0035). It has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). 
Regarding claim 15, Simmons ’630 discloses all the limitations as discussed above for claim 14. 

Simmons ’630 further discloses the sealing member 128 is a drape or film formed from any other biocompatible material (¶0028), but does not disclose that the material of the drape is polyurethane. 
In the same field of endeavor, a system for treating tissue with reduced pressure, Simmons ’631 discloses a system 100 for treating tissue site 106 (¶0028 and Fig. 1) comprising a first liquid impermeable layer 118 and a second liquid impermeable layer 120 (¶0030 and Fig. 1) and the layers 204 and 206 are formed with fenestrations 112 and 124 (¶0030 and Fig. 1). Simmons ’631 further discloses a cover (128 + 144: ¶0035-0036 and Fig. 1) comprise a polyurethane drape (a sealing member 128 is a drape formed form polyurethane: ¶0035) for the benefit of providing a material capable of maintaining reduced pressure at the tissue site (¶0035).       
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Simmons ’630 by selecting polyurethane as a material for the drape, similar to that disclosed by Simmons ’631, so that the cover comprises a polyurethane drape, in order to provide a material capable of maintaining reduced pressure at the tissue site, as suggested in ¶0035 of Simmons ’631 and as it has been held that the selection of a known material based on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781